Case 3:20-cv-00510-AJB-MSB Document 86 Filed 01/19/21 PageID.770 Page 1 of 3



  1   NICHOLAS & TOMASEVIC, LLP              HIRALDO P.A.
                                             Manuel S. Hiraldo, Esq.
  2
      Craig M. Nicholas (SBN 178444)         (pro hac vice)
      Alex M. Tomasevic (SBN 245598)         401 E. Las Olas Boulevard
  3   225 Broadway, 19th Floor               Suite 1400
                                             Ft. Lauderdale, Florida 33301
  4
      San Diego, California 92101            mhiraldo@hiraldolaw.com
      Telephone: (619) 325-0492              (t) 954.400.4713
  5   Facsimile: (619) 325-0496
  6   Email: cnicholas@nicholaslaw.org
      Email: atomasevic@nicholaslaw.org
  7

  8
                        UNITED STATES DISTRICT COURT
  9
                      SOUTHERN DISTRICT OF CALIFORNIA
 10
       NAZRIN MASSARO, on behalf of          CASE NO.: 3:20-cv-00510-AJB-MSB
 11
       herself and all others similarly
 12    situated,                             CLASS ACTION
 13                  Plaintiff,              PLAINTIFF’S NOTICE OF
                                             SUPPLEMENTAL AUTHORITY
 14    vs.                                   IN SUPPORT OF RESPONSE IN
                                             OPPOSITION TO DEFENDANT’S
 15    BEYOND MEAT, INC., and                MOTION TO DISMISS
       PEOPLE FOR THE ETHICAL
 16    TREATMENT OF ANIMALS, INC.,
 17                  Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                             NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:20-cv-00510-AJB-MSB Document 86 Filed 01/19/21 PageID.771 Page 2 of 3



  1         Plaintiff Nazrin Massaro hereby gives notice of the following supplemental
  2
      authority in support of her Response in Opposition to Defendant’s Motion to Dismiss
  3

  4
      for Lack of Jurisdiction, [D.E. 71]: Rieker v. Nat'l Car Cure, No. 3:20cv5901-TKW-

  5   HTC, 2021 U.S. Dist. LEXIS 9133 (N.D. Fla. Jan. 5, 2021) (“The Court finds
  6
      the Trujillo decision persuasive….The Court notes that this conclusion is consistent
  7

  8   with the plurality opinion in AAPC in which Justice Kavanaugh clearly stated (albeit

  9   in dicta) that ‘our decision today does not negate the liability of parties who made
 10
      robocalls covered by the robocall restriction.’ AAPC, 140 S. Ct. at 2355 n.12. It is
 11

 12   also consistent with the fact that seven Justices in AAPC ‘conclude[d] that the entire

 13   1991 robocall restriction should not be invalidated.’ Id. at 1243 (emphasis added).”).
 14
      A copy of the order is attached as Exhibit A.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                2
                               NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:20-cv-00510-AJB-MSB Document 86 Filed 01/19/21 PageID.772 Page 3 of 3



  1
      Dated: January 19, 2021
  2

  3                                           Respectfully submitted,
  4                                           HIRALDO P.A.
  5
                                         By: /s/ Manuel S. Hiraldo
  6                                          Manuel S. Hiraldo, Esq.
                                             (pro hac vice)
  7                                          401 E. Las Olas Boulevard
                                             Suite 1400
  8                                          Ft. Lauderdale, Florida 33301
                                             mhiraldo@hiraldolaw.com
  9                                          (t) 954.400.4713
 10
                                              NICHOLAS & TOMASEVIC, LLP
 11
                                              Craig M. Nicholas (SBN 178444)
 12                                           Alex M. Tomasevic (SBN 245598)
                                              225 Broadway, 19th Floor
 13
                                              San Diego, California 92101
 14                                           Telephone: (619) 325-0492
                                              Facsimile: (619) 325-0496
 15
                                              Email: cnicholas@nicholaslaw.org
 16                                           Email: atomasevic@nicholaslaw.org
 17
                                              Counsel for Plaintiff
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                            NOTICE OF SUPPLEMENTAL AUTHORITY
